MEMORANDUM**
P.C. Pirón appeals pro se the district court’s order denying his application to proceed in forma pauperis. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. See O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990). We affirm.
The district court did not abuse its discretion in denying Pirón leave to file in forma pauperis because Piron’s action is frivolous. See id. at 617 (holding that in forma pauperis complaint may be dismissed as frivolous when it contains no arguable basis in law or fact).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.